Citation Nr: 0922091	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  05-13 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for bilateral 
hearing loss, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and R.H.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  

In May 2006, the Veteran and a witness testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in March 2007 and 
was remanded for further development.  It has now returned to 
the Board for further appellate consideration. 

FINDING OF FACT

The Veteran's bilateral hearing loss disability has been 
clinically shown to be manifested by no worse than Level I 
hearing in the right ear and Level II in the left ear.

CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.321, 4.85, Diagnostic Code 6100 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction(AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
the VA that the analysis employed can be analogously applied 
to any matter that involves any one of the five elements of a 
"service connection " claim, to include an increased rating 
claim.  This notice was provided to the Veteran in 
correspondence dated in April 2006, March 2007, and December 
2007.

VA correspondence to the Veteran dated in March 2007 and 
December 2007 informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

The May 2007 and December 2007 correspondence did not set 
forth the relevant diagnostic code (DC) for the disability at 
issue.  This information was provided to the Veteran in 
statement of the case (SOC) dated in March 2005 and in a 
supplemental statement of the case (SSOC) dated in April 
2009.  In addition, the December 2007 correspondence 
erroneously informed the Veteran that his bilateral hearing 
loss disability was evaluated as compensable.  The May 2007 
correspondence correctly informed the Veteran that his 
bilateral hearing loss disability was evaluated as non-
compensable, as did November 2008 correspondence.  Finally, 
the correspondence did not inform the Veteran that to 
substantiate the claim, the Veteran should provide, or ask VA 
to obtain, medical or lay evidence demonstrating the effect 
that the worsening has on the Veteran's daily life; the VCAA 
notice did provide notice regarding the effect that the 
worsening has on the Veteran's employment.  The evidence of 
record contains the Veteran's testimony at the May 2006 
videoconference hearing regarding the effect of his hearing 
loss on his daily life.  In addition, the evidence of record 
contains VA examination reports which contain the Veteran's 
assertions regarding the effect of his hearing loss on daily 
life, including difficulty understanding words, asking others 
to repeat themselves, playing the radio or television too 
loudly, difficulty hearing beeping at Bingo games, and 
difficulty hearing women's voices.  Based on the foregoing, 
the Board finds that any deficiencies with regard to the 
notice requirements of the VCAA were not prejudicial to the 
Veteran.  
 
See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
April 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. 
Phila. Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the court to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).

In Pelegrini v. Principi, supra, the Court held that 
compliance with 38 U.S.C.A. 
§ 5103 required that VCAA notice be provided prior to an 
initial unfavorable agency of original jurisdiction decision.  
Because complete VCAA notice in this case was not completed 
prior to the initial AOJ adjudication denying the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Although 
additional notice was provided to the appellant after the 
initial adjudication, the claim was readjudicated thereafter 
and a Supplemental Statement of the Case was provided to the 
Veteran in April 2009.  The Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, Social Security 
Administration records, and VA examination and treatment 
records.  Additionally, the claims file contains the 
statements of a friend of the Veteran and the Veteran's 
statements in support of his claim, to include testimony at a 
videoconference Board hearing.  The Board has carefully 
reviewed the statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Rating hearing loss 

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the appropriate vertical column 
to the numeric designation level for the ear having the 
poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2006).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
Veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86, regarding cases of exceptional hearing 
loss, which are described below.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the puretone threshold 
is 30 decibels or less at 1,000 hertz, and 70 decibels or 
more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever result provides the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

In a statement received in February 2003, the Veteran asserts 
that an increased evaluation is warranted for his service-
connected hearing loss.  As the Veteran's claim was received 
by VA in February 2003, the rating period on appeal is from 
February 2002, one year prior to the date of receipt of the 
increased rating claim.  38 C.F.R. § 3.400(o)(2) (2008).  
However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2008) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the 
history of the disability is for consideration in rating a 
disability.

Throughout the rating period on appeal, the Veteran is 
assigned a non-compensable evaluation for his service-
connected hearing loss disability pursuant to Diagnostic Code 
6100.  

The pertinent competent clinical evidence of record consists 
of reports of a January 2003 VA audiology evaluation, a 
December 2003 VA examination, January 2005 VA examination, 
January 2006 VA examination, and March 2009 VA examination. 

The January 2003 VA audiology evaluation record reflects 
normal hearing between 250 - 1000 Hz. and sloping to severe 
sensorineural hearing loss at 6000 Hz. for the right ear.  
The word recognition score was 92 percent for the right ear.  
The record reflects normal to mild hearing loss in the left 
ear from 250 to 2000 Hz. sloping to severe sensorineural 
hearing loss at 4000- 8000 Hz.  The word recognition score 
was 88 percent for the left ear. 

The December 2003 VA examination revealed the relevant pure 
tone thresholds, in decibels, were as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

25
30
50
60
LEFT

20
30
55
75

On the basis of the numbers shown above, the Veteran's 
puretone threshold average for the right ear was recorded as 
41.25 decibels.  His puretone threshold average for the left 
ear was recorded as 45 decibels.  His speech recognition 
ability was 98 percent for the right ear and 86 percent for 
the left ear using the Maryland CNC speech recognition test.  
He was described as having an excellent word recognition 
score on the right ear and good on the left ear.  The type of 
hearing loss with frequencies above 1000 Hz. was noted as 
sensorineural in both ears.  The degree of hearing loss with 
a frequency range from 500 through 4000 Hz. was reported as 
mild in the right ear and moderate in the left ear.  The 
examiner opined that the Veteran would benefit from wearing 
hearing aids binaurally.
 


The January 2005 VA examination revealed the relevant pure 
tone thresholds, in decibels, as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

25
30
55
60
LEFT

25
30
55
80

On the basis of the numbers shown above, the Veteran's 
puretone threshold average for the right ear was recorded as 
42.5 decibels.  His puretone threshold average for the left 
ear was recorded as 47.5 decibels.  His speech recognition 
ability was 92 percent for the right ear and 88 percent for 
the left ear using the Maryland CNC speech recognition test.  
He was described as having mild sensorineural hearing loss of 
the right ear and moderate sensorineural hearing loss of the 
left ear.
 
The January 2006 VA examination revealed the relevant pure 
tone thresholds, in decibels, as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

30
25
50
60
LEFT

25
30
55
75

On the basis of the numbers shown above, the Veteran's 
puretone threshold average for the right ear was recorded as 
41.25 decibels.  His puretone threshold average for the left 
ear was recorded as 46.25 decibels.  His speech recognition 
ability was 92 percent for the right ear and 86 percent for 
the left ear using the Maryland CNC speech recognition test.  
He was described as having mild sensorineural hearing loss of 
the right ear and moderate sensorineural hearing loss of the 
left ear.



The March 2009 VA examination revealed the relevant pure tone 
thresholds, in decibels, as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

35
30
55
65
LEFT

20
30
55
75

On the basis of the numbers shown above, the Veteran's 
puretone threshold average for the right ear was recorded as 
46.25 decibels.  His puretone threshold average for the left 
ear was recorded as 45 decibels.  His speech recognition 
ability was 96 percent for the right ear and 96 percent for 
the left ear using the Maryland CNC speech recognition test.  
He was described as having moderate primarily sensorineural 
hearing loss for the right ear and moderate sensorineural 
hearing loss for the left ear.  The examiner further opined 
that comparison of the current audiogram with the audiogram 
that had been obtained in July 1970 does indicate noticeable 
reduction in the Veteran's hearing in both ears.

Applying the above audiological findings to the rating 
criteria for rating hearing impairment, the Board concludes 
that there is no basis for a rating assignment in excess of 
the currently assigned noncompensable evaluation at this 
time.  The Board notes that it has considered the provisions 
of 38 C.F.R. § 4.86, but these provisions do not apply here.
  
Applying 38 C.F.R. § 4.85, Table VI to the December 2003 VA 
audiological examination, the Veteran's right ear hearing 
loss is shown to be a Level I impairment based on a puretone 
threshold average of 41.25 decibels and a 98 percent speech 
recognition score.  The Veteran's left ear hearing loss is a 
Level II impairment based on a puretone threshold average of 
45 decibels and an 86 percent speech recognition score. 

Applying 38 C.F.R. § 4.85, Table VI to the January 2005 VA 
audiological examination, the Veteran's right ear hearing 
loss is shown to be a Level I impairment based on a puretone 
threshold average of 42.5 decibels and a 92 percent speech 
recognition score.  The Veteran's left ear hearing loss is a 
Level II impairment based on a puretone threshold average of 
47.5 decibels and an 88 percent speech recognition score. 

Applying 38 C.F.R. § 4.85, Table VI to the January 2006 VA 
audiological examination, the Veteran's right ear hearing 
loss is shown to be a Level I impairment based on a puretone 
threshold average of 41.25 decibels and a 92 percent speech 
recognition score.  The Veteran's left ear hearing loss is a 
Level II impairment based on a puretone threshold average of 
46.25 decibels and an 86 percent speech recognition score. 

Applying 38 C.F.R. § 4.85, Table VI to the March 2009 VA 
audiological examination, the Veteran's right ear hearing 
loss is shown to be a Level I impairment based on a puretone 
threshold average of 46.25 decibels and a 96 percent speech 
recognition score.  The Veteran's left ear hearing loss is a 
Level I impairment  based on a puretone threshold average of 
45 decibels and an 96 percent speech recognition score. 

The left ear is considered the poorer ear for Table VII.  
Applying the criteria from Table VI to Table VII, based on 
the results of the December 2003, January 2005, and January 
2006 VA audiological examination findings, a noncompensable 
evaluation is derived from Table VII of 38 C.F.R. § 4.85 by 
intersecting row I, the better ear, with column II, the 
poorer ear.  Applying the criteria from Table VI to Table 
VII, based on the results of the March 2009 VA audiological 
examination findings, a noncompensable evaluation is also 
derived from Table VII of 38 C.F.R. § 4.85 by intersecting 
row I, the better ear, with column I for the "poorer" ear.

The Board acknowledges the Veteran's statements of record 
that his bilateral hearing loss is worse than a 
noncompensable disability rating, and that he is entitled to 
a compensable rating for such hearing loss.  However, in 
determining the actual degree of disability, an objective 
examination is more probative of the degree of the Veteran's 
impairment.  Furthermore, the opinions and observations of 
the Veteran alone cannot meet the burden imposed by the 
rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 
with respect to determining the severity of his service-
connected bilateral hearing loss disability.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
and (2) (2006).

In conclusion, the noncompensable evaluation currently 
assigned for the Veteran's bilateral hearing loss reflects 
his disability picture and a higher rating is not 
appropriate.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Extraschedular consideration

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  The December 2003 VA examiner noted that 
the Veteran stated that he often has to ask others to repeat 
what they say and has difficulty understanding speech in 
groups and in background noise.   In the December 2003, 
January 2005, and January 2006 examination reports, the 
examiner specifically noted the Veteran's complaint of 
experiencing difficulty understanding conversational speech 
if the speaker is within a short distance of him, in 
groups/noisy situations, in the home environment, and while 
using the phone.  Moreover, it was noted that although 
conversational speech may be sufficiently loud, he has 
difficulty understanding words, often has to ask others to 
repeat what they say, and has to listen to the radio and 
television at levels too loud for other.  The March 2009 VA 
examiner, who also was the examiner in December 2003, January 
2005, and January 2006, specifically noted that the Veteran 
complained of experiencing greater difficulty understanding a 
woman's speech.  Based on the foregoing, the Board finds that 
the VA examinations adequately addressed the functional 
effects of the Veteran's hearing loss disability and are 
sufficient for the Board to consider whether referral for an 
extra-scheduler rating is warranted under 38 C.F.R. 
§ 3.321(b).

The Board finds that the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral for assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 (2006) is not warranted.  See Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


